FILED
                            NOT FOR PUBLICATION                             OCT 1 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50481

               Plaintiff - Appellee,             D.C. No. 3:13-cr-01288-LAB

  v.
                                                 MEMORANDUM*
JOSE RAUL AYALA-MEDINA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Jose Raul Ayala-Medina appeals from the district court’s judgment and

challenges the 60-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine and heroin, in violation of 21 U.S.C. §§ 952 and

960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Ayala-Medina contends that his above-Guidelines sentence is greater than

necessary under 18 U.S.C. § 3553(a) in light of his individual circumstances,

including his age, lack of criminal history, and motivation for committing the

offense. The district court did not abuse its discretion in imposing Ayala-Medina’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence, three-

months above the high end of the Guidelines range, is substantively reasonable in

light of the section 3553(a) sentencing factors and the totality of the circumstances.

See id.; see also United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir.

2009) (“The weight to be given the various factors in a particular case is for the

discretion of the district court.”).

       AFFIRMED.




                                           2                                    13-50481